Citation Nr: 0213185	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  01-06 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cervical degenerative 
disc disease C4-7 (claimed as residuals of a fall into a 
foxhole).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision that denied the 
veteran's claim for service connection.  


REMAND

The Board's preliminary review of the claims file reveals 
that there is an outstanding request for a Board hearing in 
this case.

The Board notes that on his VA Form 9 (Appeal to the Board of 
Veterans' Appeals), dated in May 2001, the veteran checked a 
box indicating his desire for a hearing before a Member of 
the Board at the local RO (travel board hearing).  

The claims file contains no further correspondence regarding 
any Board hearing from the RO to veteran, and no 
communication from the veteran that can be construed as a 
request to withdraw his request for a Board hearing.  

Therefore, in order to ensure full compliance with due 
process requirements, the case is hereby REMANDED to the RO 
for the following action:

The RO should take the necessary steps to 
schedule the veteran for a travel board 
hearing at the earliest available 
opportunity.  Unless the veteran 
indicates a desire to withdraw the 
outstanding hearing request (preferably, 
in a signed writing), the hearing should 
be held, and the claims file thereafter 
transferred to the Board in accordance 
with current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence during the appropriate time frame.  See 
Kutscherousky v. West,
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




